DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claims Status
Claim 15 has been amended.
Claims 1-14 and 16 were previously canceled.
Claims 22-33 have been canceled via Examiner’s Amendment, below.
Claims 15 and 17-21 are pending and allowable, as set forth below.


Response to Arguments
Applicant’s amendments, filed 11/16/2021, have obviated the need for the rejection under 35 USC 112(b).  The rejection under 35 USC 112(b) has been withdrawn.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims
Claims 22-33 are cancelled.

Reasons for Allowance

Claims 15 and 17-21 are allowable over the prior art.  The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant's invention. The claims are allowable as follows:
While cited art teaches a server; a client device; and at least one memory storing instructions, the memory accessible to the server, a plurality of profiles, and a repository of establishment information including descriptions of activities that are available to be performed at a plurality of geographic locations; wherein the server is configured to: receive a first transmission from the client device, the first transmission including a current context associated with the client device including at least location information for a geographic location of the client device, the client device associated with a particular profile in the plurality of profiles; determine, from the particular profile, a preferred language associated with the client device; analyze the particular profile to identify at least one contextual activity preference associated with the particular profile; automatically determine at least one matching contextual activity preference from among the identified at least one contextual activity preference, wherein the at least one matching contextual activity preference matches the current context associated with the client device, wherein the at least one matching contextual activity preference indicates a preference for at least one activity to be performed in the current context associated with the client device; translate the at least one activity description of the at least one identified activity from the foreign language to the preferred language to create at least one translated activity description; and in response to creating the at least one translated activity description, transmit a second transmission to the client device, the second transmission including the at least one translated activity description for presentation at the client device; and wherein the client device is configured to: provide the first transmission to the server; receive the second transmission from the server; and present the translated activity description; transmit, to the server, a third transmission indicating a selection of a first suggested activity to be performed at a first 
The NPL Reference, “Location-based and Preference-Aware Recommendation Using Sparse Geo-Social Networking Data” cited in the 7/13/2017 IDS describes location based recommendation services, but does not teach contextual activity preference to identify at least one activity and the at least one identified activity associated with at least one activity description in a foreign language different than the preferred language associated with the client device. Therefore, NPL Reference does not render the claimed invention novel or non-obvious.

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684